Opinion op the Court by
Judge Nunn
— Reversing.
By agreement of the parties the above four cases were tried in the circuit court upon the record of the case of Commonwealth of Kentucky v. International Harvester Company of America in the Bullitt Circuit Court, which has been appealed to the Supreme Court of the United States, and there reversed. Under the opinion of the United States Supreme Court in that case, 234 U. S., 216, these prosecutions cannot he maintained.
The judgment in each case is, therefore, reversed and the cause remanded to the circuit court-with directions to dismiss the proceedings.